Order entered December 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01524-CR
                                     No. 05-18-01525-CR
                                     No. 05-18-01526-CR

                             JUAN MIGUEL LOPEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
              Trial Court Cause Nos. F17-00358-N, F17-00360-N & F17-00362-N

                                           ORDER
        Before the Court is the State’s December 10, 2019 second motion for extension of time to

file its brief. We GRANT the motion and ORDER the brief received that same day filed as of

the date of this order.


                                                     /s/   BILL PEDERSEN, III
                                                           JUSTICE